MARKS, J.
In this proceeding petitioner sought a writ of prohibition prohibiting respondents from giving civil service examinations under the provisions of the charter of the county of San Diego. All material questions here presented are disposed of in the opinion this day filed in the ease of Cornell v. Harris, No. 1960 (ante, p. 144 [59 Pac. (2d) 570].)
Upon the authorities there cited and for the reasons there given the peremptory writ of prohibition is denied and the alternative and amended alternative writs are discharged.
Barnard, P. J., concurred.
Jennings, J., being absent, did not participate herein.